UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4677


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEON TERRELL ROSS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:15-cr-00224-1)


Submitted: March 26, 2019                                         Decided: April 23, 2019


Before AGEE and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne, Assistant Federal
Public Defender, George H. Lancaster, Jr., Assistant Federal Public Defender, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant.
Michael B. Stuart, United States Attorney, Christopher R. Arthur, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keon Terrell Ross appeals his 24-month sentence, imposed on revocation of

supervised release. Ross contends that his sentence is procedurally unreasonable because

the district court predominantly relied on an impermissible sentencing factor. We affirm.

       Because Ross did not raise this issue in the district court, review is for plain error.

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). To establish plain error, Ross

must show that the district court committed error, that the error was clear and obvious,

and that the error affected his substantial rights—that is, the outcome of the proceeding.

Id. at 640-41. Even if Ross establishes these elements, we will exercise our discretion to

correct the error only if we conclude that the error affects “the fairness, integrity, or

public reputation of judicial proceedings.” Id. at 641 (internal quotation marks omitted).

       “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation” of supervised release. United States v. Slappy, 872 F.3d 202,

206 (4th Cir. 2017). We will affirm a revocation sentence that is within the statutory

maximum and not plainly unreasonable.             Id. at 207.   “A revocation sentence is

procedurally reasonable if the district court adequately explains the chosen sentence after

considering the Sentencing Guidelines’ nonbinding Chapter Seven policy statements and

the applicable 18 U.S.C. § 3553(a) factors.” Id. (footnote omitted).

       Chapter Seven instructs that, in fashioning a revocation sentence, “the court
       should sanction primarily the defendant’s breach of trust, while taking into
       account, to a limited degree, the seriousness of the underlying violation and
       the criminal history of the violator.” U.S. Sentencing Guidelines Manual
       ch. 7, pt. A(3)(b) (2012). Section 3583(e), the statute governing supervised
       release, further directs courts to consider factors enumerated in “section
       3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)”

                                              2
       when imposing a sentence upon revocation of supervised release. Absent
       from these enumerated factors is § 3553(a)(2)(A), which requires district
       courts to consider the need for the imposed sentence “to reflect the
       seriousness of the offense, to promote respect for the law, and to provide
       just punishment for the offense.”

Webb, 738 F.3d at 641 (footnote omitted).

       Ross contends that the district court, in explaining the statutory maximum 24-

month sentence imposed on Ross, relied solely on the need to promote respect for the

law, a disfavored § 3553(a)(2)(A) factor. Our review of the district court’s language,

however, leads us to a different conclusion. While the district court did refer to a need to

promote respect for the law, the court’s language focused on the breach of trust

demonstrated by Ross’ flaunting of the law when he ignored the conditions of supervised

release, a consideration appropriate under Chapter 7 of the Guidelines. The court also

alluded to approved § 3553(a) factors such as the circumstances of the offense and Ross’

criminal history, as well as the need to deter criminal conduct and protect the public from

Ross’ criminal activity. § 3553(a)(1), (a)(2)(B), (C). As we held in Webb, “although a

district court may not impose a revocation sentence based predominately on the

seriousness of the releasee’s violation or the need for the sentence to promote respect for

the law and provide just punishment, . . . mere reference to such considerations does not

render a revocation sentence procedurally unreasonable when those factors are relevant

to, and considered in conjunction with, the enumerated § 3553(a) factors.” 738 F.3d at

642.

       Accordingly, we discern no plain error in the district court’s explanation. We

dispense with oral argument because the facts and legal conclusions are adequately

                                             3
presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          4